— Judgment rendered September 7, 1982 in Supreme Court, New York County (James Leff, J., at jury trial and sentence), convicting defendant of manslaughter in the first degree and criminal possession of a weapon in the second degree, unanimously affirmed. At the time of the arrest defendant made a statement to the police to the effect that he had just shot the victim but that it had been done in self-defense because the man had chased him with a metal bar. Because defendant had a full opportunity to present — and, in fact, did so present — this defense at trial, we find no due process or other basis to conclude that he was denied a fair trial. However, we must admonish the District Attorney for not reporting to the Grand Jury any more than the first half of defendant’s statement. The Grand Jury is “part of the investigatory process and not the prosecution”. (People v Waters, 27 NY2d 553, 556.) While the prosecutor usually has wide discretion in these matters and is not strictly required to present exculpatory evidence in seeking the Grand Jury’s indictment (see People v Elmhurst Milk & Cream Co., 116 Mise 2d 140; People v Perez, 105 Mise 2d 845), it seems more than just a little unfair for the People’s attorney, in this case, not to have disclosed the whole of defendant’s confession. Merely having the officer testify that the defendant “said that he had shot a man the manager during an argument” is not enough. He should have quoted the rest of the sentence, i.e., that defendant had shot “in self-defense”. The Grand Jury was entitled to the full story so that it could make an independent decision that probable cause existed to support an indictment. (People v Filis, 87 Mise 2d 1067, 1069; compare United States v Kennedy, 564 F2d 1329.) However, we are persuaded that in this case the failure to do so was not such as *790to require a reversal since defendant was able to present his defense of self-defense and justification at trial. Concur — Sullivan, J. P., Ross, Carro, Asch and Fein, JJ.